Title: Petition from Sailors on the San Antonio, 4 December 1812 (Abstract)
From: Sailors on the San Antonio
To: 


4 December 1812, “Portsmouth harbour.” A number of U.S. seamen who have been captured or given themselves up as prisoners of war from British vessels, “now in close confinement on board of the St Antonio, beg leave to address your Excellency.”
Declare “That the greatest part of your petitioners have been in this situation for the space of 3 or 4 Months, very few less than 2, during which time Suffered Considerably in our health not only through the want of sufficient nourishment in regard of provisions which has been kept from us but also from our being entirely destitute of warm clothing, an article so necessary and essential to our comfort during the Severities of an approching winter, which also is not allowed us.”
“Seeing this to be the case and being likewise fully convinced that we can obtain no redress for our just complaints except from the Government of our own Country your petitioners judged it most fit to address your Excellency on this subject (at the same time flattering ourselves that this conduct would not be deemed reprehensible) to beseech your Excellency to cause this our humble petition to be laid before the Congress of the united States.
“That if it would not be attended with any inconvenience Speedy measures may be taken to procure our exchange in any manner which may appear most fitting to the interests of our Country as we are as anxious to obtain our liberty through a desire of again serving it as we are through the wish of escaping from a situation so irksome to us as this. But if on the contrary our wishes on this head cannot be acceded to, we humbly pray that our situation may be a little mollified through the interposition of our Government, and as there are a number of us who have Considerable Sums of prize money due to us for captures made prior to our being taken, we humbly pray those sums may be remitted to us (if not attended with too much difficulty) a little assistance in pecuniary matters would be of the greatest benefit to us in procuring such necessaries as we are most in need of.”
List in a postscript “those vessels to whose crew prise money is due part of whose men is at present in this prison,” including forty-six men from the James Madison, twenty men from the Decatur of Newburyport, and twenty-five from the Baltimore of Baltimore.
